

116 HR 4216 IH: Strengthening Financial Aid for Students Act (Strengthening FAFSA)
U.S. House of Representatives
2019-08-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4216IN THE HOUSE OF REPRESENTATIVESAugust 30, 2019Mr. Delgado (for himself, Mr. Young, Mr. Van Drew, and Mr. Fitzpatrick) introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo amend the Higher Education Act of 1965 to increase support for working students, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Strengthening Financial Aid for Students Act (Strengthening FAFSA). 2.Increasing support for working students by 35 percent (a)Dependent studentsSection 475(g)(2)(D) of the Higher Education Act of 1965 (20 U.S.C. 1087oo(g)(2)(D)) is amended to read as follows:
				
 (D)an income protection allowance (or a successor amount prescribed by the Secretary under section 478) of $9,230 for award year 2020–2021;.
 (b)Independent students without dependents other than a spouseSection 476 of such Act (20 U.S.C. 1087pp) is amended— (1)in subsection (a)(2), by striking award period and inserting award year; and
 (2)by amending subsection (b)(1)(A)(iv) to read as follows:  (iv)an income protection allowance (or a successor amount prescribed by the Secretary under section 478)—
 (I)for single or separated students, or married students where both are enrolled pursuant to subsection (a)(2), of $14,360 for award year 2020–2021; and
 (II)for married students where one is enrolled pursuant to subsection (a)(2), of $23,030 for award year 2020–2021;.
 (c)Independent students with dependents other than a spouseSection 477 of such Act (20 U.S.C. 1087qq) is amended— (1)in subsection (a)(3), by striking award period and inserting award year; and
 (2)by amending subsection (b)(4) to read as follows:  (4)Income protection allowanceThe income protection allowance is determined by the following table (or a successor table prescribed by the Secretary under section 478), for award year 2020–2021:
							Income Protection Allowance
								
										Family SizeNumber in College
										(including student)12345For each additional subtract:
									
										2$36,370$30,160$6,180
										345,29039,100$32,890
										455,92049,72043,540$37,300
										565,99059,75053,57047,360$41,180
										677,17070,96064,79058,54052,350
										For each
										additional
										add:8,710. 
 (d)Updated tables and amountsSection 478 of such Act (20 U.S.C. 1087rr) is amended— (1)in subsection (b)—
 (A)in paragraph (1), by striking subparagraphs (A) and (B) and inserting the following:  (A)In generalFor each award year after award year 2020–2021, the Secretary shall publish in the Federal Register a revised table of income protection allowances for the purpose of sections 475(c)(4) and 477(b)(4), subject to subparagraphs (B) and (C).
 (B)Table for independent studentsFor each award year after award year 2020–2021, the Secretary shall develop the revised table of income protection allowances by increasing each of the dollar amounts contained in the table of income protection allowances under section 477(b)(4) by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (B)in paragraph (2)— (i)in the first sentence, by striking academic year after academic year 2007–2008 and inserting award year after award year 2020–2021; and
 (ii)in the second sentence, by striking shall be developed and all that follows through the period at the end and inserting shall be developed for each award year after award year 2020–2021, by increasing each of the dollar amounts contained in such section for award year 2020–2021 by a percentage equal to the estimated percentage increase in the Consumer Price Index (as determined by the Secretary for the most recent calendar year ending prior to the beginning of the award year for which the determination is being made), and rounding the result up to the nearest $10.; and
 (2)in subsection (e)(1), by striking academic year and inserting award year. 3.Raising the total semesters of Federal Pell Grant eligibilitySection 401(c)(5)(A) of the Higher Education Act of 1965 (20 U.S.C. 1070a(c)(5)) is amended by striking 12 each place the term appears and inserting 14.
		